DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 06/21/2021. This action is made Final.
B.	Claims 1-20 remain pending.

  
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Daniels, Oliver Clayton et al. (US Pub. 2017/0243403 A1), herein referred to as “Daniels”.


As for claims 1, 7 and 13, Daniels teaches. A method with corresponding system and non-transitory computer-readable storage medium having stored thereon instructions 

receiving an observed motion data from a first device (par.187 input comprising gesture to other devices) associated with a first user, the first device generating the observed motion data based on an analysis of a data stream comprising images of a second user performing a gesture, the second user being associated with a second device (par.187 second device update to display motion gestures captured);

receiving from the second device a captured motion data that corresponds to the gesture, the captured motion data being recorded by a sensor included in the second device (par.65 motion tracking of device :
[0065]
At block 205, the mobile digital device (MDD) executes an AR application that links to a larger AR ecosystem, allowing the user to experience shared AR events with any other user connected to the ecosystem. In some embodiments, an onsite user can use an onsite computer (e.g., a non-mobile onsite personal computer) instead of an MDD. At block 210, the MDD acquires real-world positioning data using techniques including, but not limited to: GPS, visual imaging, geometric calculations, gyroscopic or motion tracking, point clouds, and other data about a physical location, and prepares an onsite canvas for creating the AR event. Selected methods of fusing these techniques are collectively referred to herein as “LockAR.” See detailed LockAR description, below.


determining whether there is a match between the observed motion data from the first device and the captured motion data from the second device (par.121 motion cues: 
[0121]
Also at 700, the process flow includes determining or identifying a variable Frame of Reference Origin Point (FROP), and then offset from FROP all AR correction data and onsite geometry that will correlate with GPS. FROP is found within GPS error bubble(s) using CV, SLAM, motion, PDR, and marker cues. This can be a common guide for both the onsite and offsite AR ecosystem to refer to the exact same physical geometry of the AR content creation spot, and to repeatedly find that exact spot even when an object is moving, or time has elapsed between the LockAR creation event, and subsequent AR viewing event.
; 

and in response to determining that there is the match (par.126: shared AR experience from LockAR creation event),

generating a shared AR session between the first device and the second device; and causing the shared AR session to be displayed by the first device and by the second device (fig.5A-B, items 590,592,594 ;
[0092]
At block 590, the user interacts with any of the AR content within the view. If the ovAR application has information governing interactions with that piece of AR content, the ovAR application processes and renders the interaction in a way similar to how the interaction would be processed and displayed by a device in the real world. At block 592, if the interaction changes something in a way that other users can see or changes something in a way that will persist, the ovAR application sends information about the change, as well as possibly who initiated the change, and how, back to the server. At block 594, the server pushes the received information to all devices that are currently in or viewing the area near the AR content, and stores the results of the interaction.
Thus a match is made to content to render when a first user views a second user and shared AR graphics are then rendered for both users for collaboration within a VR/AR space).



As for claims 3 and 9, Daniels teaches.    The system of claim 7 and method of claim 1, wherein the data stream is a video of the second user performing the gesture, wherein the video is captured by a camera included in the first device (par.51 the inclusion of video into a VR/AR collaboration space this video is captured in real time and viewed by users at the location and remote thus promoting inclusion of remote users with the live video).

As for claims 4, 10 and 19, Daniels teaches.    The method of claim 1 and system of claim 7 and method of claim 14, wherein the first device generating the observed motion data based on the analysis of the data stream further comprises:
the first device identifying positions of at least one body part of the second user and analyzing a motion of the at least one body part during the gesture (par.126 user can gesture such as making a wave animation to create instance of graphics following gesture motion provided by user, this can be used in a variety of scenarios across different applications).

As for claims 5, 11 and 20, Daniels teaches.    The method of claim 4, wherein the at least one body part includes the second user’s arm or hand (par.126 user can wave for a spatial event; par.127 has other physical movement examples).

As for claims 6 and 12, Daniels teaches.    The method of claim 1 and system of claim 7, wherein the data stream further comprises images of a third user being associated with a third device, and wherein the first device identifies the second user in the data stream as being associated with the second device (fig.33 the third user interacting in collaboration space).


As for claim 14, Daniels teaches.    A method comprising:
capturing, using a camera included in a first device, a video of a user of a second device performing a gesture (par.51 the inclusion of video into a VR/AR collaboration space this video is captured in real time and viewed by users at the location and remote thus promoting inclusion of remote users with the live video).;

generating, by a processor included in the first device, an observed motion data based on an analysis of the video of the user of the second device (par.126 user can gesture such as making a wave animation to create instance of graphics following gesture motion provided by user, this can be used in a variety of scenarios across different applications).,

receiving, by the first device from the second device, a captured motion data that corresponds to the gesture, the captured motion data being recorded by a sensor 

determining, by the first device, whether there is a match between the observed motion data and the captured motion data from the second device (par.121 motion cues and note claim 1 above).

As for claim 15, Daniels teaches.    The method of claim 14, further comprising: in response to determining that there is the match, transmitting a request to the server to generate a shared AR session between the first device and the second device, and to cause the shared AR session to be displayed by the first device and by the second device (par.126: shared AR experience from LockAR creation event for generating a shared AR session between the first device and the second device; and causing the shared AR session to be displayed by the first device and by the second device as depicted in fig.5A-B, items 590,592,594 ;
[0092]
At block 590, the user interacts with any of the AR content within the view. If the ovAR application has information governing interactions with that piece of AR content, the ovAR application processes and renders the interaction in a way similar to how the interaction would be processed and displayed by a device in the real world. At block 592, if the interaction changes something in a way that other users can see or changes something in a way that will persist, the ovAR application sends information about the change, as well as possibly who initiated the change, and how, back to the server. At block 594, the server pushes the received information to all devices that are currently in or viewing the area near the AR content, and stores the results of the interaction.


As for claim 16, Daniels teaches.    The method of claim 14, wherein a shared AR session is established between the first device and the second device (par.126: shared AR experience from LockAR creation event for generating a shared AR session between the first device and the second device).

As for claim 17, Daniels teaches.    The method of claim 16, further comprising: in response to determining that there is the match (par.121 motion cues), identifying by the first device, the user of the second device in the video as being associated with the second device (par.187 second device update to display motion gestures captured);.



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
A1.	Applicant states: “In the Office Action, the Examiner alleges that the Daniels teaches “capturing, using a camera included in a first device, a video of a user 

[0051] The disclosed system provides location-based scenes containing images, artwork, games, programs, animations, scans, data, videos, and/or the like that are created or provided by multiple digital devices, and combines them with live views and virtual views of locations’ environments, separately or in parallel. 

R1.	Examiner believes there is a disconnection between interpretation of the claim language and what is taught by Daniels. Claim language states: “capturing, using a camera included in a first device, a video of a user of a second device performing a gesture”. Interpretation. A first device has a camera for recording a video of a user whom has a second device wherein this user is performing an arbitrary gesture.
Paragraphs 51 specifically states: that the system provides “location-based scenes” containing videos created or provided by multiple digital devices (first and second device of claim) and combines them with live view (in real time of the real world content) and virtual view (in real time of augmented/virtual world content) and displays them in parallel (simultaneously). User A can be in a physical world space and view augmented reality content, (other users, 3D content, etc…), while User B can be a remote location and view an analog substitution for User A’s location and view an entire virtual world view with the other users and 3D content rendered in virtual world versus 

Recommendation:
“capturing, using a camera included in a first device, a video of a user of a second device performing a gesture”; ““receiving an observed motion data from a first device associated with a first user (waving mobile device in shared AR event where user is spray painting with mobile device), the first device generating the observed motion data based on an analysis of a data stream comprising images of a second user performing a gesture, the second user being associated with a second device, — receiving from the second device a captured motion data that corresponds to the gesture, the captured motion data being recorded by a sensor included in the second device, determining whether there is a match between the observed motion data from the first device and the captured motion data from the second device”. 
How the motions are matched, how the motion is captured, how the gesture are performed, what happens when the gesture is performed, are all ways that could be defined to overcome the prior art.











Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 8, 2021